Title: To George Washington from Major General Benjamin Lincoln, 20 October 1777
From: Lincoln, Benjamin
To: Washington, George

 

My dear General
Albany [20]th Octr 1777.

I have the unhappiness to acquaint your Excellency, that on the morning of the 8th inst. I had the misfortune, to r[e]ceive a shott from the enemy in my right leg, by which it was broke, and the bones very much fractured; altho’ The appearance of the wound was, at first, so bad as left not the least probability of saving the leg—Yet such are the favourable symptoms at present that my surgeons encourage me to hope, not only for the salvation of my limb but that I shall, by the spring, have the use of it again.
I beg leave to mention to your Excellency Mr Douglass, who was my Aid D. Camp, and made prisoner at Boundbrook, if an opportunity should offer, for an exchange, I wish he may be thought of. I have the honor to be dear General with the warmest wishes for your success, safety and happiness yr Obdt humble servant.
